 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CLARENCE D. JOHNSON, JR.,

 9                              Plaintiff,                 Case No. C21-593-RSM

10          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
11   JUDGE KILBERT, et al.,

12                              Defendants.

13

14          Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the

15   above-entitled action. (Dkt. # 6.) Plaintiff does not appear to have funds available to afford the

16   $402.00 filing fee. Accordingly, Plaintiff’s application to proceed IFP (dkt. # 6) is GRANTED.

17   However, the Court recommends the complaint be reviewed under 28 U.S.C. § 1915(e)(2)(B)

18   before issuance of summons.

19          The Clerk is directed to send copies of this Order to the parties and to the Honorable

20   Ricardo S. Martinez.

21          Dated this 25th day of May, 2021.

22
                                                           A
23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
